834 A.2d 1126 (2003)
In re Nomination Paper of Arthur L. ZULICK as Candidate of the Reform Party for the office of Judge of the Court of Common Pleas for the 43rd Judicial Circuit (Monroe County),
Objection of Jennifer Ann Wise,
Appeal of Arthur L. Zulick.
Supreme Court of Pennsylvania.
Submitted October 6, 2003.
Decided October 28, 2003.
Robertson B. Taylor, Bethlehem, for Arthur L. Zulick, Appellant.
Howard Greeley Hopkirk, D. Michael Fisher, Harrisburg, for the Com. of PA, Appellee.
Gregory M. Harvey, Philadelphia, for Jennifer Ann Wise, Appellee.
Before: CAPPY, C.J., and CASTILLE, NIGRO, NEWMAN, SAYLOR, EAKIN and LAMB, JJ.
Prior report: 832 A.2d 572.

ORDER
PER CURIAM.
AND NOW, this 28th day of October, 2003, the Order of the Commonwealth Court is AFFIRMED.